Citation Nr: 1220298	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  04-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a shell fragment wound of the left shoulder with scars, currently rated as 10 percent disabling.

(Issues of service connection for residuals of a left scalp disorder, to include scars, due to shell fragment wound; service connection for residuals of a left tympanic perforation due to shell fragment wound; service connection for residuals of a stomach disorder, to include scars due to shell fragment wound; service connection for a dental disorder, claimed as mouth and gum disabilities due to shell fragment wound; an increased rating for residuals of shell fragment wound to the left lateral trunk (claimed as back area), to include scars; service connection for hypertension, an increased rating for post-traumatic stress disorder, and an increased rating for malaria are the subject of two simultaneously issued separate decisions.)


REPRESENTATION

Appellant represented by:	Donald Anderson, attorney


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Michael Martin


INTRODUCTION

The Veteran (appellant) served on active duty from September 1967 to April 1969.  He had service in Vietnam, and his awards included the Combat Infantryman Badge and the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating actions of December 2002 and later by the Regional Office (RO) in St. Petersburg, Florida.  

In August 2006, the Veteran testified before the undersigned Veterans Law Judge.  In October 2006, the Board remanded the claim for additional development.  The case has been returned to the Board.  

In November 2011, the Veteran testified at another Board hearing before a different Veterans Law Judge at the RO.  However, the issue of entitlement to an increased rating for a shoulder disorder was not addressed at that hearing.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.



REMAND

In October 2006, the Board remanded the claim for an increased rating for residuals of a shell fragment wound to the left shoulder with scars along with several other issues which were on appeal.  At that time, the left shoulder disorder was rated as noncompensably disabling.  

The RO arranged for the Veteran to undergo a VA joints examination in June 2008.  Subsequently, in a rating decision of October 2008, the RO increased the rating for the left shoulder disorder from noncompensable to 10 percent disabling.

In the notice letter which was provided to the Veteran in October 2008, the RO stated that the increase had resolved his appeal with respect to that issue.  Thereafter, when the RO issued a supplemental statement of the case later in October 2008, the RO did not address the left shoulder claim.

In a letter dated in October 2008, the Veteran stated that he continued to disagree with the rating for the left disorder shell fragment wound residuals.  

In a rating decision of April 2010, the RO confirmed the 10 percent rating for the left shoulder disorder.  In a deferred rating decision of March 2011, the RO noted that the Veteran was appealing the left shoulder condition, but there is no indication that any subsequent additional action was taken on that issue.  In particular, the RO never issued a supplemental statement of the case on that issue.

The Board notes that the United States Court of Appeals for Veterans Claims has held that VA has a "well-established" duty to maximize a claimant's benefits. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Specifically, in AB, the Court held that where "there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, RO and BVA are required to consider entitlement to all available ratings for that condition."

In this case, the Veteran clearly is not satisfied with the 10 percent rating that was granted by the RO for his left shoulder disorder.  Therefore, the question of the proper rating for the left shoulder disorder remains in appellate status and the RO erred by failing to issue a supplemental statement of the case on this issue.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) on the issue of an increased rating for residuals of a shell fragment wound of the left shoulder with scars, and they should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


